IN THE COURT OF APPEALS OF IOWA

                                    No. 16-0415
                             Filed December 21, 2016


IN RE THE MARRIAGE OF PATRICK B. DILLON
AND SHELLY ANN DILLON

Upon the Petition of
PATRICK B. DILLON,
      Petitioner-Appellee,

And Concerning
SHELLY ANN DILLON,
     Respondent-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Bremer County, Kurt L. Wilke,

Judge.



       Shelly Dillon appeals the spousal support provision of a dissolution

decree. AFFIRMED AS MODIFIED.



       Kevin D. Engels of Correll, Sheerer, Benson, Engels, Galles & Demro,

P.L.C., Cedar Falls, for appellant.

       Lana L. Luhring of Laird & Luhring, Waverly, for appellee.



       Considered by Vogel, P.J., and Vaitheswaran and McDonald, JJ.
                                          2


VAITHESWARAN, Judge.

       Shelly Dillon appeals the spousal support provision of a dissolution

decree. She also contends the district court acted inequitably in declining to

require the parents to share the children’s school and extracurricular expenses.

I.     Background Facts and Proceedings

       Patrick and Shelly Dillon married in late 1995. They had three children.

Nineteen years later, Patrick petitioned for a dissolution. The parents stipulated

to joint physical care of the children and agreed to a division of their property.

The district court approved the partial stipulation.

       At trial, the parents litigated several financial issues, including Shelly’s

request for spousal support. The district court ordered Patrick to “pay Shelly

monthly spousal support in the amount of $1000 for a period of [three years],

$750 [for the next three years], and $500 [for two additional years.]” The court

did not address the parents’ responsibilities with respect to the payment of school

and extracurricular expenses.

       Shelly moved to enlarge and amend the findings. She sought spousal

support of $2000 per month until she reaches sixty-two and, after sixty-two,

$1000 per month until Patrick dies, she dies, or she remarries.        Shelly also

requested a provision requiring each parent to pay half the children’s school and

extracurricular activity expenses. The district court denied the motion and this

appeal followed.

       Shelly contends (A) the spousal support award was inequitable, (B) the

district court should have specified the expected contribution of each parent for

school and extracurricular activities as well as the reimbursement terms for those
                                         3


expenses and the children’s uninsured medical expenses, and (C) she is entitled

to an award of appellate attorney fees. Our review of these issues is de novo.

See In re Marriage of Gust, 858 N.W.2d 402, 406 (2015).

II.    Analysis

       A. Spousal Support

       Our dissolution statute sets forth several factors for consideration in a

spousal support analysis, including the length of the marriage, the age, health,

and education of the parties, the property distribution scheme, the earning

capacity of the party seeking support, and the feasibility of the party seeking

support to become self-supporting at a standard of living reasonably comparable

to that enjoyed during the marriage as well as the length of time necessary to

achieve this goal. See Iowa Code § 598.21A (2015). In applying the statute, our

courts “have identified three kinds of support: traditional, rehabilitative, and

reimbursement.” Gust, 858 N.W.2d at 408.

       Patrick characterizes the award as rehabilitative alimony. Rehabilitative

alimony provides support for “an economically dependent spouse through a

limited period of re-education or retraining following divorce, thereby creating

incentive and opportunity for that spouse to become self-supporting.”       In re

Marriage of Francis, 442 N.W.2d 59, 63 (Iowa 1989). Shelly argues a traditional

alimony award would have been more appropriate. “The purpose of a traditional

or permanent alimony award is to provide the receiving spouse with support

comparable to what he or she would receive if the marriage continued.” Gust,

858 N.W.2d at 408 (citation omitted).        “Traditional support is ordinarily of

unlimited or indefinite duration.” Id.
                                          4


       Patrick and Shelly were married for over nineteen years. The length of the

marriage supports an award of traditional spousal support, as Shelly requests.

Id. at 410 (“Traditional spousal support is often used in long-term marriages

where life patterns have been largely set and ‘the earning potential of both

spouses can be predicted with some reliability.’” (citation omitted)). However,

Shelly was just forty-one years old at the time of trial, was in good health,

possessed a nursing degree from a four-year institution, and earned wages as a

nurse for all but five years of the marriage. These factors militate in favor of a

rehabilitative award.

       At the end of the day, we need not characterize the award as one or the

other. See In re Marriage of Becker, 756 N.W.2d 822, 827 (Iowa 2008) (noting

award was not strictly rehabilitative or traditional and “nothing in our case law . . .

requires us, or any other court in the state, to award only one type of support”).

Whatever its label, there is no question Shelly is entitled to spousal support.

       We turn to the amount and duration of the award. “An award is dependent

upon each party’s earning capacity and present standards of living, as well as the

ability of the paying spouse to meet the obligation and the other party’s need for

support.” In re Marriage of Moore, No. 02-1185, 2003 WL 1970442, at *3 (Iowa

Ct. App. Apr. 30, 2003).

       Patrick’s earnings and earning capacity were significantly higher than

Shelly’s. The district court used a four-year average of Patrick’s income as a

self-employed attorney and part-time farmer to arrive at annual earnings of

$189,434. Shelly earned $40,000 annually. Although she had the potential to

increase her earnings by taking coursework to become a nurse practitioner,
                                        5


Patrick’s own estimates indicated she would still earn less than three times the

sum he earned.

      The district court granted Shelly spousal support totaling $75,000 over an

eight-year period.    In our view, this sum did not account for the significant

earnings disparity.   We modify the dissolution decree to provide for monthly

spousal support of $2000.

      In increasing the amount, we have considered the district court’s finding

that Shelly inflated her expenses. There is no question her final itemization of

expenses was higher than her initial itemization. And there is no question certain

items were incorrect. But some discrepancies could be attributed to Shelly’s

unfamiliarity with the family budget in light of Patrick’s management of the

finances during the marriage. Nonetheless, we will assume Shelly’s original list

of expenses was the more accurate list. Even with that assumption, we find an

entitlement to an increased award based on the earnings disparity.

      The more difficult question is the duration of the award. The length of the

marriage might have supported an award of unlimited duration.            However,

Shelly’s relatively young age and the opportunities available to her in the health-

care field, lead us to agree with the district court that a permanent award was not

warranted. At the same time, Shelly was out of the workforce for the five years

preceding Patrick’s filing of the dissolution petition and took very little income-

generating property from the marriage.      We conclude Shelly should receive

spousal support of $2000 a month for a period of eight years.
                                          6


       B. Children’s Expenses

       Shelly contends the district court acted inequitably in “failing to specify the

expected contribution of each party for school and extracurricular activities and

the reimbursement of those expenses as well as uninsured medical expenses in

the parties’ shared care arrangement.”

       The     Iowa   Supreme    Court   addressed     the   division   of   children’s

extracurricular expenses where parents exercise joint physical care of their

children and child support has been calculated pursuant to the offset method.

See In re Marriage of McDermott, 827 N.W.2d 671, 686 (Iowa 2013). The court

concluded, “Because both parties are paying support under the offset method

and both have an obligation to cover the children’s expenses, the court was

justified in requiring each party to pay one-half the extracurricular expenses to

make sure both spouses pay their fair share.” See also In re Marriage of Killian,

No. 13-1504, 2014 WL 3748304, at *4 (Iowa Ct. App. July 30, 2014) (“[W]here

joint physical care is ordered, the district court may require both parents to

contribute to the children’s extracurricular expenses ‘to make sure both spouses

pay their fair share.’” (citation omitted)). Based on this language, we modify the

dissolution decree to require each parent to pay half of the children’s school and

extracurricular expenses.

       Shelly also seeks to have Patrick’s share of the uncovered medical

expenses paid within thirty days. Shelly did not furnish evidence that Patrick

failed to timely pay these or other expenses. Accordingly, we decline to impose

this limitation.
                                        7


       C. Attorney Fees

       Shelly seeks to have Patrick pay $3000 towards her appellate attorney fee

obligation. “An award of attorney’s fees is not a matter or right but rests within

the discretion of the court.” In re Marriage of Benson, 545 N.W.2d 252, 258

(Iowa 1996).     Because Shelly succeeded in having her spousal support

obligation increased and because Patrick’s earnings are significantly higher than

hers, we grant her request. Patrick shall pay $3000 toward Shelly’s appellate

attorney fee obligation.

III.   Disposition

       We modify the spousal support provision of the dissolution decree to grant

Shelly $2000 per month in spousal support for eight years. We also modify the

decree to provide that the children’s school and extracurricular expenses will be

shared equally by the parents.     The remainder of the dissolution decree is

affirmed.

       AFFIRMED AS MODIFIED.